Plaintiff-respondent was a broker and was interested in finding a buyer for defendant-owner's property. He found a *Page 669 
buyer who bought. The deal between the buyer and seller may not have been closed under the directions of the broker-plaintiff but this he had no right to demand. The buyer and seller may have intended to conceal from him facts which would evidence liability of the seller to the broker for a commission.
If the transaction between the buyer and seller had been completed with the broker looking on he could not have prevented it and his claim would have been the same as it is now.
Although the broker-plaintiff alleges fraud and conspiracy, no facts are plead revealing that the broker has been deprived of anything nor to show any invasion of plaintiff's rights by a conspiracy.
The broker still has all that he could have — a claim for compensation against the party with whom he contracted — to-wit: the vending owner.
For a similar case see Robertson v. Williams, 158 Fla. 163,28 So.2d 114. See also Moss v. Sperry, 140 Fla. 301,191 So. 531, 125 ALR 909.
Certiorari denied.
THOMAS, C. J., CHAPMAN and SEBRING, JJ., concur.
TERRELL, BUFORD and ADAMS, JJ., dissent.